Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-46 in the reply filed on January 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 47-56 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 23-27 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feld (US 3607500) in view of EP 528047.
Feld taught that it was known at the time the invention was made to form a nonwoven web of fibers and to subsequently treat the same to compact the same for shipping (transport)  whereby the web was capable of subsequent expansion (rejuvenation) to its original shape by application of heat. The reference taught that the rejuvenation took place in a mold to make a cushion or seat material (whereby the flattened wafer thin fibrous material was disposed within a mold and heated whereby it was expanded and shaped to the form of the mold). The applicant is referred to column 2, line 73-column 3, line 15, for instance and column 1, lines 5-48. The nonwoven web formed in accordance with the techniques of Feld included a thermoplastic fiber material as well as a thermosetting binder material therein and the heating step was above the melting point of the thermoplastic fiber therein, however there is no indication that those skilled in the art would have specifically heated the same such that the temperature of the heating was greater than that of a thermoplastic binder material while lower than melting temperature of other fibers of the assembly. It should be noted that the reference to Feld taught that one skilled in the art was well aware of the formation of the wafer thin nonwovens would have been 
The references to EP ‘047 taught that it was known at the time the invention was made to utilize a tacking fiber (a binder fiber as a binding material) for a nonwoven which was reduced in thickness via a heating and compression step followed by maintaining the compression and cooling the same wherein the reduction in thickness in the nonwoven was performed in order to allow one to facilitate shipping of the nonwoven. More specifically, the reference taught that a low melting point thermoplastic fiber would have been integrated within the nonwoven and subject to melting with heat and compression followed by cooling while maintaining the compression in order to produce a nonwoven suitable for shipping which was capable of being rebulked (expanded to its original thickness) with the application of heat above the melting point of the binder material (the low melting point binder) therein. Applicant is referred to page 1, lines 26-38, page 3, lines 10-16. As it would have been a suitable web which was capable of 
With respect to claims 2-4 and 25-27, the reference to Feld taught that a plurality of the wafer like chips were formed and disposed in the mold (a beaker) prior to reheating and clearly these chips were merely disposed in the bottom of the beaker and randomly placed therein so as to cover the bottom of the beaker and such included placement of chips on top of one another as well as adjacent to one another prior to molding. Regarding claims 23 and 46, the references suggested the use of hot air of heating the binding material therein. 
Claims 5, 6, 19, 28, 29 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with EP 708191.
.
Claims 7-9, 16-18, 30-32, and 39-41  is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with Shaw et al (US 4643940).
.
Allowable Subject Matter
Claims 10-15, 20-22, 33-38, 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record failed to teach the lamination of an expandable layer of the type recited in combination with a non-expandable layer which is laminated thereto as claimed in these claims. Additionally, the prior art of record failed to teach the use of a frame in the mold as claimed as well as the use of two expandable layers on opposite sides of an object or material placed within the mold prior to expansion of the same as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.